Maddox, J.
The duty cast by section 1536 not having been •fully performed, the transfer of relator to the appropriate depart•ment having been contemplated and determined upon, as appears "by Mr. Wurster’s affidavit, but through mistake or inadvertence not having been carried out in the written plan, remedy by mandamus to correct such performance was proper, and such persons were not fundus officio in so doing in obedience to the mandamus.
Eelator has his remedy by a common-law action to recover his ^salary. Let mandamus issue reinstating relator. The others named by him as being connected with the old bureau have their remedy, but are not before the court in this proceeding. Let the •order be entered accordingly.
Ordered accordingly.